Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the memorandum decision of Justice Fudeman insofar as it holds that the requirements for a cover sheet contained in Election Law § 6-134 (2) and § 6-138 (2) are not inconsistent with the provisions of article 15 pertaining to village elections. (Appeal from order of Supreme Court, Erie County, Fudeman, J.—Election Law art 16.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ. (Order entered Mar. 6, 1987.)